DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an extruded segmented polymeric fiber comprising: a plurality of different segments along a major axis of the polymeric fiber, including at least: a first polymeric segment, and a second polymeric segment, wherein the first and second polymeric segments each comprise polymeric material; wherein the polymeric material of the first polymeric segment is different from the polymeric material of the second polymeric segment or, wherein the first polymeric segment and the second polymeric segment comprise the same polymeric material with a different component, wherein said component is at least one of following elements: molecules, drugs, therapeutic agent, bioactive factors, growth factors, cells, particles, small parts of living tissues or a combination thereof, classified in A61L 26/0095.
II. Claim 17, drawn to a method for treating a patient using a patch comprising the extruded segmented polymeric fiber comprising: a plurality of different segments along a major axis of the polymeric fiber, including at least: a first polymeric segment, and a second polymeric segment, wherein the first and second polymeric segments each comprise polymeric material; wherein the polymeric material of the first polymeric segment is different from the polymeric material of the second polymeric segment or, wherein the first polymeric segment and the second polymeric segment comprise the same polymeric material with a different component, wherein said component is at least one of following elements: molecules, drugs, therapeutic agent, bioactive factors, growth factors, cells, particles, small parts of living tissues or a combination thereof for wound healing, classified in A61P 17/02.
III. Claims 18-24, drawn to a method of producing an extruded segmented polymeric fiber comprising different segments along the major axis, comprising: preparing a first reservoir of a first polymeric solution; preparing a second reservoir of a second polymeric solution; connecting the first reservoir to a first inlet channel; connecting the second reservoir to a second inlet channel; connecting the first inlet channel and the second inlet channel to a junction; connecting an outlet channel to the junction; applying pressure to the first reservoir to push the first polymeric solution through the first inlet channel towards the junction; applying pressure to the first reservoir to push the first polymeric solution and extrude the first polymeric solution into the outlet channel; reducing the pressure of the first reservoir to push the first polymeric solution through the first inlet channel towards the junction, maintain the first polymeric solution at an edge of the junction; applying pressure to the second reservoir to push the second polymeric solution through the second inlet channel towards the junction; applying pressure to the second reservoir to push the second polymeric solution and extrude the second polymeric solution into the outlet channel; reducing the pressure of the second reservoir to push the second polymeric solution through the second inlet channel towards the junction, maintain the second polymeric solution at the edge of the junction; alternating the pressure applied to the first reservoir and the second reservoir to alternate the polymeric solution being extruded into the outlet channel; stopping the pressure applied to the first reservoir and the second reservoir when the desired length of extruded fiber has been achieved, classified in A61L 26/0009.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process.  A fiber could be sprayed with different drug solutions along its length instead of extruding two different polymeric solutions sequentially.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, for example for anesthesia.  
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, namely producing an extruded fiber versus using a patch for wound healing.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) separate classification which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search;
(b) separate status in the art even though the inventions are classified together, each invention forming a separate subject for inventive effort; and
(c) search for one of the inventions is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/Primary Examiner, Art Unit 1615